302 N.Y. 624 (1951)
207-17 West 25th St. Co., Inc., Appellant,
v.
Blu-Strike Safety Razor Blade Co., Inc., Respondent.
Court of Appeals of the State of New York.
Argued January 4, 1951.
Decided January 18, 1951
Morton G. Rosenberg for appellant.
Manuel Tancer and Jesse H. Barkin for respondent.
Concur: LOUGHRAN, Ch. J., LEWIS, CONWAY, DESMOND, DYE, FULD and FROESSEL, JJ.
Judgment of the Appellate Division reversed, with costs, and plaintiff's motion for summary judgment as to the first cause of action granted, with $10 motion costs, the amount of damages to be determined by an assessment thereof, pursuant to rule 113 of the Rules of Civil Practice. Paragraph 23 of the lease between the parties imposes liability on defendant for the reasonable amount of plaintiff's attorneys' fees for effecting the removal of defendant from the premises. No opinion.